DETAILED ACTION
In the response filed September 14, 2022, the Applicant amended claims 1 and 4-8.  Claims 1-8 are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2022, was filed after the mailing date of the application on April 28, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments for claims 1-8 with respect to the 35 U.S.C. 101 rejection have been considered but are unpersuasive.  The claimed application, under broadest reasonable interpretation, describe or set-forth messaging with a user in order to perform a transaction between two entities, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
The requirement to execute the claimed steps/functions using “at least one computer-readable medium on which are stored instructions that, when executed by one or more processing devices, enable the one or more processing devices to perform a method,” (claims 1 and 6), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).  Applicant’s arguments remain unpersuasive.  The 35 U.S.C. 101 rejection is hereby maintained.

Applicant’s arguments for claims 1-8 with respect to the 35 U.S.C. 102/103 rejections have been considered but are moot as they do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-8 are drawn to mediums, which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of claim 6) recites/describes the following steps:
“providing a contact number accessible to a short service message service (SMS);”
“receiving from a user via the contact number an SMS message;” 
“determining whether the user has previously requested a business transaction via SMS,”
“sorting the message according to a characteristic of the message;” 
“based on the characteristic, choosing a transaction fulfillment entity to which to route the message;” 
“based on the determination of whether the user has previously requested a business transaction via SMS, automatically choosing a specific business transaction to render the user;”
“receiving from the transaction fulfillment entity a response to the message;” and
“transmitting the response to the user via SMS.”
These steps, under broadest reasonable interpretation, describe or set-forth messaging with a user in order to perform a transaction between two entities, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “at least one non-transitory computer-readable medium on which are stored instructions that, when executed by one or more processing devices, enable the one or more processing devices to perform a method,” (claims 1 and 6).  
The requirement to execute the claimed steps/functions using “at least one non-transitory computer-readable medium on which are stored instructions that, when executed by one or more processing devices, enable the one or more processing devices to perform a method,” (claims 1 and 6), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-5, 7, and 8 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-5, 7, and 8 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “at least one non-transitory computer-readable medium on which are stored instructions that, when executed by one or more processing devices, enable the one or more processing devices to perform a method,” (claims 1 and 6), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-5, 7, and 8 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-5, 7, and 8 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Corner et al. (US 2014/0235197 A1), hereinafter Corner, in view of Winters et al. (US 2019/0172050 A1), hereinafter Winters.
Regarding claim 1, Corner discloses at least one non-transitory computer-readable medium on which are stored instructions that, when executed by one or more processing devices, enable the one or more processing devices to perform a method (Figs. 1-4), the method comprising the steps of: providing a contact number accessible to a short service message service (SMS) (Par. [0026], [0029], SMS message is transmitted); 
receiving from a user via the contact number an SMS message (Par. [0029], [0030], keywords used for lookup module); 
sorting the message according to a characteristic of the message; based on the characteristic, choosing a transaction fulfillment entity to which to route the message (Par. [0031], according to the MSISDN of the mobile phone, transaction details created in response to the fulfillment request); 
receiving from the transaction fulfillment entity a response to the message; and transmitting the response to the user via SMS (Par. [0007], [0043], complete transaction, success text message received).
Corner does not explicitly disclose determining whether the user has previously requested a business transaction via SMS, and based on the determination of whether the user has previously requested a business transaction via SMS, automatically choosing a specific business transaction to render the user.  Winters teaches determining whether the user has previously requested a business transaction via SMS (Par. [0320], system able to determine a user account associated with the user and look up information about the user), and based on the determination of whether the user has previously requested a business transaction via SMS, automatically choosing a specific business transaction to render the user (Par. [0323], [0324], previous orders referenced to provide user with reorder a desired order from the same business).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the text ordering system of Corner to include the user history abilities of Winters as a need exists to provide users with an easy and convenient way to place orders through their devices (Winters, Par. [0306]).  This known technique is applicable to the system of Corner as they both share characteristics and capabilities, namely, they are directed to SMS message ordering systems.  One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination were predictable since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.
Regarding claim 2, Corner discloses wherein the characteristic comprises a keyword indicating the type of transaction requested (Par. [0029], [0030], keywords used for lookup module).
Regarding claim 4, Corner discloses wherein the user is not required to provide a code with the message (Par. [0033], user only texts a charge amount).
Regarding claim 5, Corner discloses wherein the user is not required to provide a personal identification number with the message (Par. [0033], user only texts a charge amount).
Regarding claim 6, Corner discloses at least one non-transitory computer-readable medium on which are stored instructions that, when executed by one or more processing devices, enable the one or more processing devices to perform a method, the method comprising the steps of: providing a first contact number of a plurality of contact numbers accessible to a short service message service (SMS) (Par. [0026], [0029], SMS message is transmitted); 
receiving from a user via the first contact number an SMS message (Par. [0029], [0030], keywords used for lookup module); 
sorting the message according to the first contact number; based on the first contact number, choosing a transaction fulfillment entity to which to route the message (Par. [0031], according to the MSISDN of the mobile phone, transaction details created in response to the fulfillment request); 
receiving from the first transaction fulfillment entity a response to the message; and transmitting the response to the user via SMS (Par. [0007], [0043], complete transaction, success text message received).
Corner does not explicitly disclose determining whether the user has previously requested a business transaction via SMS, and based on the determination of whether the user has previously requested a business transaction via SMS, automatically choosing a specific business transaction to render the user.  Winters teaches determining whether the user has previously requested a business transaction via SMS (Par. [0320], system able to determine a user account associated with the user and look up information about the user), and based on the determination of whether the user has previously requested a business transaction via SMS, automatically choosing a specific business transaction to render the user (Par. [0323], [0324], previous orders referenced to provide user with reorder a desired order from the same business).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the text ordering system of Corner to include the user history abilities of Winters as a need exists to provide users with an easy and convenient way to place orders through their devices (Winters, Par. [0306]).  This known technique is applicable to the system of Corner as they both share characteristics and capabilities, namely, they are directed to SMS message ordering systems.  One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination were predictable since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.
Regarding claim 7, Corner discloses wherein the user is not required to provide a code with the message (Par. [0033], user only texts a charge amount).
Regarding claim 8, Corner discloses wherein the user is net required to provide a personal identification number with the message (Par. [0033], user only texts a charge amount).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Corner (US 2014/0235197 A1) in view of Winters (US 2019/0172050 A1) and Tolcher (US 2015/0142906 A1).
Regarding claim 3, Corner and Winters does not explicitly disclose wherein the characteristic comprises an image indicating the type of transaction requested.  Tolcher teaches wherein the characteristic comprises an image indicating the type of transaction requested (Par. [0031], [0115], [0116], image, code transmitted via SMS).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the SMS system of Corner and Winters to include the image messaging abilities of Tolcher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3688                                                      

/JAMES M DETWEILER/Primary Examiner, Art Unit 3681